DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, for standard deviation of luminance distribution of the display measurement, it is not clear how display is defined or how the measurement would be effected by different types of displays, and if the property is required for all displays or for just a single possible display.
Claim 2 is rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. (US Pub. 2009/0022948 A1).
Takemoto disclose an anti-glare film comprising an anti-glare layer comprising a matrix comprising a polymer and a plurality of domains which are phase-separated from the matrix where the image clarity at an optical slit width of 0.5 mm is 1 to 30 and where the anti-glare film inhibits reflection of exterior light or dazzle and makes a display image clear or sharp (abstract). The haze of the anti-glare film is 1 to 50% ([0112]) which overlaps the claimed range (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05). The components which make the layer include cellulose acetate propionate ([0028] and [0039]), acrylic copolymer ([0028] and [0030]-[0031]), and (poly)urethane (meth)acrylate ([0045]). 
Takemoto does not specifically disclose the standard deviation of luminance distribution of the display measurement. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Takemoto discloses an anti-glare film with the same claimed haze and transmission image clarity values made of phase separated resin components so the antiglare layer in Takemoto is the same as the claimed invention (see instant Specification Tables 1 and 2 where if the haze and transmission image clarity values are in the claimed range, the standard deviation of luminance distribution of the display measurement is also within the claimed range). Thus, the standard deviation of luminance distribution of the display measurement range claimed would be expected in the antiglare film of Takemoto.
In the alternative, to the extent the standard deviation of luminance distribution of the display measurement is not expected, Takemoto discloses that anti-dazzle is a desired property (abstract and [0108]) where anti-dazzle is controlled by the minute uneven part formed by the phase separation structure ([0108]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the minute uneven parts formed from phase separation can be designed to achieve a desired level of anti-dazzling including where the structure results in a value in the claimed range for the standard deviation of luminance distribution of the display measurement (see instant Specification, [0010] which discloses that the standard deviation of luminance distribution of the display property is a way to quantitatively evaluate sparkle where sparkle and dazzle are considered to describe the same phenomenon).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2009-036818 A) in view of Furui et al. (US Pub. 2009/0268299 A1).
Okano discloses an antiglare film comprising resin and particles ([0001], [0005], [0021], and [0063]-[0064]). The haze value of the antiglare film is 57 to 90% ([0033]) and the transmission image sharpness at an optical comb width of 0.5 mm is 5 to 60% ([0036]). 
Okano does not specifically disclose the standard deviation of luminance distribution of the display measurement. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Okano discloses an antiglare film with the same claimed haze and transmission image clarity values so that the antiglare film in Okano is the same as the claimed invention (see instant Specification Tables 1 and 2 where if the haze and transmission image clarity values are in the claimed range, the standard deviation of luminance distribution of the display measurement is also within the claimed range and even when just the haze is in the claimed range, the standard deviation of luminance distribution of the display measurement is within the claimed range). Thus, the standard deviation of luminance distribution of the display measurement range claimed would be expected in the antiglare film of Okano.
Okano discloses the antiglare film being formed of particles and resin and does not disclose the antiglare film being formed of a plurality of resin component with a co-continuous phase structure form by phase separation where resin components are an acrylic copolymer, cellulose acetate propionate, and at least one of a nano-silica-containing acrylic UV curable compound and a urethane acrylate.
Furui discloses an anti-dazzling laminate with anti-dazzling properties and glare preventive properties as well as black color reproducibility comprising a base and anti-dazzling layer with a concavoconvex shape with a total haze of 0 to 90% (abstract). The anti-dazzling layer is formed by mixing at least one polymer with at least one curable resin precursor in a proper solvent to form a phase separated structure by spinodal decomposition layer as an alternative to using resin and particles ([0121]-[0123]). The components are cellulose derivative specifically cellulose acetate propionate ([0133]), acrylic copolymer ([0126]-[0127]), and (poly)urethane (meth)acrylate ([0139] and [0151]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the antiglare film in Okano with a phase separated structure by spinodal decomposition using the components taught in Furui as a conventionally known suitable alternative way to form an anti-glare layer as taught in Furui (Furui, [0120]-[0121] and see MPEP 2144.07 where the selection of known material based on its suitability for its intended use supported a prima facie obviousness determination) and to enhance surface hardness and achieve desired optical characteristics (Furui, abstract and [0177]).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. (US Pub. 2010/0246011 A1) in view of Furui et al. (US Pub. 2009/0268299 A1).
Ohishi discloses a resin layer which includes transparent resin fine particles (antiglare layer) which balances anti-glare function, high contrast, color reproducibility, and anti-glittering and has a haze value of 40 to 60% and an transmitted image clarity as an optical comb width of 0.5 mm of 5 to 35% (abstract). 
Ohishi does not specifically disclose the standard deviation of luminance distribution of the display measurement. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Ohishi discloses an antiglare film with the same claimed haze and transmission image clarity values so the antiglare layer in Ohishi is the same as the claimed invention (see instant Specification Tables 1 and 2 where if the haze and transmission image clarity values are in the claimed range, the standard deviation of luminance distribution of the display measurement is also within the claimed range). Thus, the standard deviation of luminance distribution of the display measurement range claimed would be expected in the antiglare film of Ohishi.
Ohishi discloses the resin film being formed of particles and resin and does not disclose the antiglare film being formed of a plurality of resin component with a co-continuous phase structure form by phase separation where resin components are an acrylic copolymer, cellulose acetate propionate, and at least one of a nano-silica-containing acrylic UV curable compound and a urethane acrylate.
Furui discloses an anti-dazzling laminate with anti-dazzling properties and glare preventive properties as well as black color reproducibility comprising a base and anti-dazzling layer with a concavoconvex shape with a total haze of 0 to 90% (abstract). The anti-dazzling layer is formed by mixing at least one polymer with at least one curable resin precursor in a proper solvent to form a phase separated structure by spinodal decomposition layer as an alternative to using resin and particles ([0121]-[0123]). The components are cellulose derivative specifically cellulose acetate propionate ([0133]), acrylic copolymer ([0126]-[0127]), and (poly)urethane (meth)acrylate ([0139] and [0151]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the resin layer in Ohishi with a phase separated structure by spinodal decomposition using the components taught in Furui as a conventionally known suitable alternative way to form an anti-glare layer as taught in Furui (Furui, [0120]-[0121] and see MPEP 2144.07 where the selection of known material based on its suitability for its intended use supported a prima facie obviousness determination) and to enhance surface hardness and achieve desired optical characteristics (Furui, abstract and [0177]).
To the extent the standard deviation of luminance distribution of the display measurement is not expected in Ohishi, Ohishi in view of Furui discloses that anti-glittering is a desired property (Ohishi, [0013] and Furui, abstract) where anti-glittering is controlled by haze (Ohishi, [0028]) and the concavoconvex surface shape and haze ([Furui, [0023] and [0063]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the haze value to be increased or decreased and the shape of the concavoconvex structure of the layer to be designed to achieve a desired level of anti-glittering or ant-dazzling including an amount and design which would result in a value in the claimed range for the standard deviation of luminance distribution of the display measurement (see instant Specification, [0010] which discloses that the standard deviation of luminance distribution of the display property is a way to quantitatively evaluate sparkle where sparkle and glitter are considered to describe the same phenomenon).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/618,530 (reference application) in view of Furui et al. (US Pub. 2009/0268299 A1).
Application ‘530 discloses an anti-glare film with a sparkle value of 6 to 10 which overlaps the instantly claimed standard deviation of luminance distribution value, a transmission image clarity at an optical comb of 0.5 mm of 60% or less which overlaps the instantly claimed range, and haze value of 50% or less which overlaps the instantly claimed range where the anti-glare layer is a plurality of resin component which has a co-continuous structure formed by phase separation. Application ‘530 does not disclose the specific resin components. 
Furui discloses an anti-dazzling layer which is formed by mixing at least one polymer with at least one curable resin precursor in a proper solvent to form a phase separated structure by spinodal decomposition layer as an alternative to using resin and particles ([0121]-[0123]). The components are cellulose derivative specifically cellulose acetate propionate ([0133]), acrylic copolymer ([0126]-[0127]), and (poly)urethane (meth)acrylate ([0139] and [0151]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the anti-glare layer in Application ‘530 with the components taught in Furui as conventionally known suitable components to form an anti-glare layer with a phase separated structure as taught in Furui (Furui, [0120]-[0121] and see MPEP 2144.07 where the selection of known material based on its suitability for its intended use supported a prima facie obviousness determination).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,313,995 in view of Furui et al. (US Pub. 2009/0268299 A1). 
US Patent ‘995 discloses an anti-glare film with a sparkle value of 10 or less which overlaps the instantly claimed standard deviation of luminance distribution value, and a transmission image clarity at an optical comb of 0.5 mm of 60% or less which overlaps the instantly claimed range where the anti-glare layer is a plurality of resin components which has a co-continuous structure formed by phase separation. US Patent ‘995 does not disclose the specific resin components or the instantly claimed haze value. 
Furui discloses an anti-dazzling laminate with anti-dazzling properties and glare preventive properties as well as black color reproducibility comprising a base and anti-dazzling layer with a concavoconvex shape with a total haze of 0 to 90% (abstract). Furui discloses an anti-dazzling layer which is formed by mixing at least one polymer with at least one curable resin precursor in a proper solvent to form a phase separated structure by spinodal decomposition layer as an alternative to using resin and particles ([0121]-[0123]). The components are cellulose derivative specifically cellulose acetate propionate ([0133]), acrylic copolymer ([0126]-[0127]), and (poly)urethane (meth)acrylate ([0139] and [0151]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the anti-glare layer in US Patent ‘995 with the components taught in Furui as conventionally known suitable components to form an anti-glare layer with a phase separated structure as taught in Furui (Furui, [0120]-[0121] and see MPEP 2144.07 where the selection of known material based on its suitability for its intended use supported a prima facie obviousness determination). It would have further been obvious to one of ordinary skill in the art for the antiglare layer in US Patent ‘995 to have a haze value in the range taught in Furui so that the productivity of the anti-dazzling layer is high while having excellent internal diffusion properties, no white image appearance, and to achieve satisfactory gloss black feeling (Furui, [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783